Title: To Thomas Jefferson from Hugh Chisholm, 9 December 1808
From: Chisholm, Hugh
To: Jefferson, Thomas


                  
                     Sir
                     
                     Buckiland Decmbr 9th 1808
                  
                  I recivd your Letter with Thanks and I must therefore Call on you for 150 dollars to pay negros hire and some other Little moneys which I owe I am now at work for mr Realey on Buckiland near Milton I am yours with esteem
                  
                     Hugh Chisholm
                     
                  
               